—Appeal from a judgment of the Supreme Court (Kane, J.), entered April 28, 1994 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty after a Superintendent’s hearing of violating a prison disciplinary rule prohibiting the use of a narcotic or controlled substance. On this appeal, petitioner contends that the chain of custody of his urine sample, which twice tested positive for the presence of cannabinoid, indicates that the sample was taken out of refrigeration for a period of time without being tested and then replaced, and that this unexplained removal renders evidence based upon the specimen unreliable. Testimony established that a correction officer initially removed the sample from the refrigerator but placed it back in the refrigerator prior to testing when called away to other duties. Given this testimony, we find no evidence that the sample could have been confused with other samples and conclude that an adequate foundation was provided for the introduction of the test results.
Cardona, P. J., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.